Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 and 40 have been canceled.  Claims 24-39 and 41-52 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the at least one rounded peg, capstan, or Belleville washer" in last two lines.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27, 31, 37-39, 46, 47, 49 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Place (US 883479) in view of Hood (US 3932697).
Place discloses a storage tank, comprising: an outer vessel; an inner storage vessel arranged within the outer vessel; and a support system connecting the inner storage vessel to the outer vessel, wherein the support system comprises a tensioned rope suspension system (system comprises cords 19, 28, 29) connecting a first connection element mounted on the outer vessel with a second connection element mounted on the inner storage vessel.  Place fails to disclose rope made from aramid or para-aramid synthetic fibers.  Hood teaches a high strength parallel yarn rope as available on July 29, 1974 such rope having high strength fibers such as aramid sold under the trademark KEVLAR as discussed in column 1, lines 9-16.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the composition of the cord or rope of Place to be made from aramid synthetic fibers as taught by Hood to provide high strength, reduced weight and greater durability.
Re claim 26, the vertical and longitudinal directions are the same in Place and the lateral direction is any side-to-side direction.
Re claim 27, rotational movement is constrained.
Re claims 31 and 52, the tensioned rope of Place has a loop connection, but no rope splice.  Figure 6 of Hood teaches a spliced rope loop at the end termination.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the end termination to be a spliced rope loop and to add the fitting 211 as taught by Hood to insure the strength and 
Re claim 37, the outer vessel has a non-cylindrical shaped exterior handle and the inner vessel has a non-cylindrical shaped hooks 23, 23’.  The liner 5 of Place allows methane storage.
Re claim 38 and 39, the cross section of the inner vessel is a rounded rectangle and includes an L shape as shown in Fig. 1 of Place.
The method of making of claims 46, 47 and 49 is shown by Place.

Claims 24-25, 27, 30, 32-37 and 41-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissmiller (US 3115983) in view of Hood (US 3932697).
Wissmiller discloses a storage tank, comprising: an outer vessel; an inner storage vessel arranged within the outer vessel; and a support system connecting the inner storage vessel to the outer vessel, wherein the support system comprises a tensioned rope suspension system (including tension member 15) connecting a first connection element mounted on the outer vessel with a second connection element mounted on the inner storage vessel.  Wissmiller fails to disclose rope made from aramid or para-aramid synthetic fibers.  Hood teaches a high strength parallel yarn rope as available on July 29, 1974 such rope having high strength fibers such as aramid sold under the trademark KEVLAR as discussed in column 1, lines 9-16.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the composition of the cord or rope of Wissmiller to be made from aramid synthetic fibers as taught by Hood to provide high strength, reduced weight and greater durability.
Re claim 27, rotational movement is constrained.
Re claim 30, semicircular pad plate 17 and sheave 57 are considered rounded pegs wherein the rope is threaded around the pegs.

Re claim 34, a connection element on each side of the inner vessel is each indirectly connected to a connection element on a corresponding surface of the outer vessel because they are connected by the tension element 15.  Applicant claims a direct connection but always has the tension element 15 as an indirect feature.
Re claim 35, 36 and 48, the threaded ends 32 and nuts 33 are a threaded bar of a tensioner assembly.
Re claims 37 and 47, the spherical shape of the inner and outer vessel is considered non-cylindrical.  The inner vessel is made of metal and aluminum is mentioned.  Aluminum is compatible with methane.
Re claims 41-45, Official notice is taken for each of the elements added as ultrasonic transducers (claim 41), thermocouples or pressure sensors (claim 42), control modules (claim 43), non-metal supporting collars (claim 44) and vehicle mounting (claim 45) are well known in the tank art.  It would have been obvious to add these elements as the transducers, thermocouples, sensors and modules provide needed data, the non-metal collar provides an insulating feature and the vehicle is provided with fuel for an extended range of travel.
The method of making of claims 46-49 is shown by Wissmiller.


Allowable Subject Matter
Claims 50-51 are allowed.
Claims 28-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection is made in view of found art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733                                                                                                                                                                                                   1/8/2021